COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Allison E. Martin v. The Travis Law Firm, P.C.

Appellate case number:    01–17–00206–CV

Trial court case number: 2017–04271

Trial court:              11th District Court of Harris County

       On November 10, 2017, appellant joined in the motion to consolidate filed by the
appellant in appellate cause number 01–17–00203–CV, styled Terri Porter Garcia v. The Travis
Law Firm, P.C., trial court cause number 2017–04314. Appellee, the Travis Law Firm, opposes
consolidation. Because these are appeals in two different cases, from two different courts, the
motion to consolidate is denied.

        The parties in both appeals have filed their briefs, and the cases are ready for submission.
For efficiency’s sake, both of the referenced appeals will be set for submission on January 17,
2018 and the Court will hear oral argument on that date.

       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                    Acting individually       Acting for the Court


Date: November 28, 2017